Taliai’ERRO, J.,
concurring. After a very careful perusal of all the evidence found in the record of this case, I am well satisfied there has been, through the conduct of an agent of the defendánt, a wanton violation of a right and privilege secured to the plaintiff by the constitution and laws of this State as well as by the paramount law of the land. I am equally well satisfied that this violation of that right was perpetrated from no other consideration than that the plaintiff is a man of color, and that the personal indignity offered him proceeded solely from the same cause. The violation of the plaintiff’s legal right to enter, on the same conditions that all other spectators enter, the place of public amusement managed by the defendant, renders the latter liable in damages to the plaintiff, for the act of the agent under the circumstances of this case must bo regarded as the act of the principal. The amount awarded by the lower *384court as damages is not exorbitant or.unreasonable. The judgment ought to be affirmed.